[ex103001.jpg] [ex103001.jpg]

EXHIBIT 10.3

EMPLOYMENT AGREEMENT

Elbert E. Layne, Jr.

This Agreement is made and entered into by and between Elbert E. Layne, Jr.
hereinafter referred to as "Employee," and Telanetix, Inc., a Delaware
Corporation, hereinafter referred to as "Employer" or the "Company," as of April
1, 2007 (the “Commencement Date”).  This Agreement replaces and supercedes any
and all previous Agreements between the Employer and the Employee verbal and
written.




WHEREAS, Employee and Employer desire to set out the terms of Employee's
employment, all as more particularly set forth below.




NOW, THEREFORE, in consideration of the mutual promises of the parties and the
mutual benefits they will gain by their performances thereof, all in accordance
with the provisions hereinafter set forth.




IT IS, THEREFORE, AGREED:




1.

Term of Employment.

Employer hereby agrees to employ Employee to render services to Employer in the
position and with the duties and responsibilities described in Section 2 for a
period ("Period of Employment") ending on the "Term Date," which shall be
September 30, 2008.  This Agreement shall terminate upon the earlier of (i) the
"Term Date"; or (ii) the date this Agreement is terminated in accordance with
Section 4.  Employee hereby accepts and agrees to such hiring, engagement and
employment.

2.

Position, Duties, Responsibilities.

(a)

Position.  Employee hereby accepts employment with Employer as Vice President of
Integration Services.  Employee shall devote his best efforts to the performance
of the services customarily incident to such position and to such other services
as may be reasonably requested by Employer.  Employee agrees to serve Employer
in such capacities and positions during the Period of Employment.  Employee
shall report to the Chief Operating Officer, or other person designated by the
CEO of Telanetix.

(b)

Other Activities.  Except upon the prior written consent of the Board of
Directors of Employer ("Board"), Employee, during the Period of Employment, will
not engage, directly or indirectly, in any other competitive business activity
(whether or not pursued for pecuniary advantage).  Employee agrees to devote
required time to the business of the Employer.  Furthermore, Employee may own up
to five percent (5%) of any company publicly traded on a nationally recognized
exchange without relating this subsection 2(b).








1







--------------------------------------------------------------------------------

3.

Compensation, Benefits, Expenses.

(a)

Compensation.  In consideration of the services to be rendered hereunder,
through September 30, 2008, Employee shall be paid as follows:

Base Salary.  $175,000 annually, payable on the Company’s regular payroll
schedule.

Bonus. $25,000 Bonus, payable in quarterly amounts of $6,250, with the first
quarterly payment guaranteed and payable after the quarter ending June 30, 2007,
and the remaining three quarterly payments to be  based on agreed upon
objectives and as determined by the Board.

(b)

Stock Option Grant. In addition, upon signing of this Agreement by both parties,
Board of shall grant the Employee options to purchase Two Hundred Thousand
(200,000) shares of Common Stock of the Company at an exercise price equal to
the fair market value of the company’s common stock as determined by the closing
price of the stock on the day of the grant. This option shall vest over a four
year period in accordance with the Stock Option Grant Notice and Agreement (the
“Stock Option Agreement”).

All options granted under this Section 3 shall be granted pursuant to the
Company’s 2005 Equity Incentive Plan (the “Plan”) and the Stock Option
Agreement.  In the event of any inconsistency between the terms of this
Agreement, and the Plan or the Stock Option Agreement, regarding the options,
the terms of the Plan or the Stock Option Agreement shall prevail.

(c)

Benefits.

(1)

Employee shall be entitled to all employee benefits offered by the Company to
its full-time employees.  The Company currently offers Personal Time Off (“PTO”)
and Company paid Holidays, medical, and dental, insurance, and long-term
disability insurance.  Benefits will not be "grossed up."  

(2)

Expenses.  Employer shall reimburse Employee on a timely basis for receipts he
submits for all reasonable and necessary travel and other business expenses
incurred by Employee in the performance of his duties hereunder, consistent with
Employer's normal expense reimbursement policy.  Such expense reimbursement
policy may be modified by the Board in its sole discretion.  

4.

Termination of Employment.

Employee's employment may only be terminated prior to the expiration of the
Period of Employment upon the first to occur of the following events:

(a)

Mutual Agreement.  The mutual written agreement of Employer and Employee.

(b)

By Death.  Employee's employment will terminate automatically on the death of
Employee.  Employer will pay to Employee's beneficiaries or estate, as
appropriate, the compensation to which she is entitled pursuant to Section 3
above through the end of the day of such termination, and thereafter Employer's
obligation to Employee and/or to her beneficiaries or estate will terminate.
 Employee will cooperate with Employer's efforts to obtain life insurance to
reimburse Employer for its costs of payments to Employee or his estate, if
Employer chooses to obtain insurance for such purpose.

(c)

By Disability.  If Employee will be prevented from fully performing his duties
under this Agreement because of any illness or physical or mental disability for
a period or periods of more than one hundred eighty (180) days in the aggregate
during any calendar year or ninety (90) consecutive days in any twelve (12)
month period, then Employee's employment will terminate on the last day of the
period in which the day evidencing incapacity occurs (i.e., the final day of the
180-day aggregate period or of the 90-day consecutive period).  Employer will
pay to Employee or his legal guardian, as appropriate, the compensation to which
she is entitled pursuant to Section 3 above through the end of the day of such
termination, and thereafter Employer's obligation to Employee and/or to his
guardian will terminate.  Employee will cooperate with Employer's efforts to
obtain disability








2







--------------------------------------------------------------------------------

insurance to reimburse Employer for its costs of such payment, if Employer
chooses to obtain disability insurance for such purpose.

A determination of whether Employee is disabled will be made by Employer in good
faith; provided, however, that if Employee disagrees with Employer's
determination in that regard and the parties are unable to resolve the dispute
between themselves, the dispute will be submitted to arbitration in San Diego,
California in accordance with the employment arbitration rules of the American
Arbitration Association, and the decision of the arbitrator(s) will be final and
binding.

(d)

By Employer with Cause.  Employer may terminate this Agreement for Cause.  For
purposes of this Agreement "Cause" shall mean:

(1)

the conviction of Employee of a felony;

(2)

Employees’ habitual neglect to perform Employee’s duties required under this
Agreement after receipt of notice of such failure from the CEO or other
designated senior officer of the Company;

(3)

Failure of the (i) 2007 combined revenues of AVS Installation Limited Liability
Company and Union Labor Force One Limited Liability Company (the “AVS
Subsidiaries”) to be fifty percent (50%) or greater than the 2006 combined
revenues of the AVS Subsidiaries, or (ii) combined six month revenues for the
first six months of 2008 of the AVS Subsidiaries to be one hundred fifty percent
(150%) or more than the combined six month revenues of the AVS Subsidiaries for
the last six months of 2007;

(4)

Employee’s intentional improper conduct substantially prejudicial to the
business of the Company or any of its affiliates; or

(5)

Employee’s intentional violation of the Confidentiality, Non-Competition and
Proprietary Rights Agreement.

To the extent the occurrence of any of the foregoing (a "Default") is not
susceptible to cure, Employer may terminate Employee's employment immediately.
 To the extent the occurrence is curable, Employee shall have thirty (30) days
after written notice from Employer to cure the Default in the event of a
termination under subsections 4(d)(2) or 4(d)(3).  No cure period will be
provided under subsections 4(d) (1), (3), (4) and (5).  Any notice of
termination provided by Employer to Employee under this Section 4(d) shall
identify the events or conduct constituting the grounds for termination with
sufficient specificity so as to enable Employee to take steps to cure the same
(if susceptible to cure).  In the event Employer terminates Employee with Cause,
(i) Employee shall be entitled as of the termination date to no further
compensation other than such portion of Employee’s base compensation as shall
have accrued but remain unpaid as of the termination date and any accrued, but
unpaid PTO pay through the termination date; (ii) any options granted under the
Stock Option Agreement which are unvested as of the termination date shall be
immediately canceled; and (iii) any vested options as of the termination date
shall be exercisable by Employee within 90 days of the termination date and, if
not exercised by the end of such 90 day period, shall be canceled.

(e)

By Employer without Cause.  Employer may terminate Employee "at will" and
without Cause at any time.  In the event Employer terminates Employee's
employment without Cause, the liability of Employer to Employee as a result of
or in connection with such termination are outlined in sections 4(g), 4(h) and
4(i).  

Nothing herein will be construed to limit or modify the duty of Employee to
mitigate his damages in the event Employer terminates his employment without
cause.  Notwithstanding anything herein to the contrary, Employer shall only be
required to make and Employee shall only be entitled to receive the severance
payments set forth in this Section 4(e) if and only if he executes and delivers
the General Release, substantially in the form attached hereto as Exhibit "A"
and does not later revoke such General Release in accordance with the terms of
the General Release.  








3







--------------------------------------------------------------------------------

(f)

Employee's Right to Terminate.  Employee may terminate this Agreement by giving
thirty (30) days’ prior written notice to Employer at Employer's principal place
of business.  In such event, Employee shall nonetheless be entitled to the
compensation and benefits specified in Section 4(e) above if Employee's
termination is for "Good Reason" due to any of the following:

(1)

Employer's request or direction that Employee relocate more than sixty (60)
miles from the area in which the Employee now resides; or

(2)

any attempt by Employer to reduce Employee's compensation, benefits, title or
job responsibilities.

(g)

If the Employee is terminated, without Cause, within the first eighteen (18)
months of employment, all of the unvested options under the Stock Option
Agreement shall accelerate and be immediately vested as of the date of the
termination.  

(h)

If the Employee is terminated, without Cause, within the first eighteen (18)
months of employment, (i) the Employer will pay the employee the sum of $21,875
for every month remaining under this Agreement, and (ii) the Employee shall have
no further obligations under Paragraph 4 of the Confidentiality, Non-Competition
and Proprietary Rights Agreement, the form of which is attached hereto as
Exhibit "B”.  

(i)

The terms outlined in section 4(h) are nullified in the event of a change of
ownership of the Company.

5.

Confidentiality, Non-Competition and Proprietary Rights Agreement.

Concurrent with the execution of this Agreement, Employer and Employee shall
execute and deliver the Confidentiality, Non-Competition and Proprietary Rights
Agreement, the form of which is attached hereto as Exhibit "B."

6.

Employer Representation.

Employer represents and warrants that: (i) this Agreement has been approved by
Employer's Board of Directors and is binding; (ii) this Agreement will not
violate the corporate charter or by-laws of Employer; and (iii) Employer will
not hereafter enter into any covenants or undertake any other acts which
conflict with this Agreement.  

7.

Headings.

The headings and captions of this Agreement are inserted for convenience only
and shall not be used to interpret or construe any provisions of this Agreement.

8.

Notices.

All notices or other communications required hereunder shall be made in writing
and shall be deemed to have been duly given immediately if delivered by hand or
two (2) business days after being mailed, if mailed, postage prepaid, by
certified or registered mail, return receipt requested, and addressed to
Employer at:

to Employer at:

Telanetix, Inc.

 

6197 Cornerstone Court East, Suite 108

San Diego, CA 92021




to Employee at:

Elbert E. Layne, Jr.

 

15 Glen Court

Parlin, NJ 08859














4







--------------------------------------------------------------------------------




Notice of change of address shall be effective only when done in accordance with
this Section.

9.

Entire Agreement.

This Agreement, including all exhibits and attachments hereto, supersedes any
and all other agreements, either oral or in writing, between the parties hereto
with respect to the employment of Employee by Employer.  This Agreement contains
all of the covenants and agreements between the parties with respect to such
employment, except as provided herein.  The terms of this Agreement are intended
by the parties to be the final expression of their agreement and may not be
contradicted by evidence of any prior, contemporaneous or subsequent agreement.
 The parties further intend that this Agreement shall constitute the complete
and exclusive statement of its terms and that no extrinsic evidence whatsoever
may be introduced in a judicial, administrative or other legal proceeding
involving this Agreement.  The terms of this Agreement may only be modified if
done so in writing and signed by the parties.

10.

Attorneys' Fees.

In the event of any arbitration or court action concerning the execution,
performance, termination or other aspect of this Agreement, or of the employment
relationship between Employee and Employer, the prevailing party in any such
dispute shall be entitled to an award of reasonable attorneys' fees and costs
including, without limitation, expert witness fees and disbursements.

11.

Amendments and Waivers.

This Agreement may not be modified, amended or terminated except as provided in
the Agreement or by an instrument in writing, signed by Employee and by a duly
authorized representative of Employer other than Employee.  Through an
instrument in writing similarly executed, either Employee or Employer, as the
case may be, may waive compliance by the other party with any provision of this
Agreement that such other party was or is obligated to comply with or perform,
provided, however, that such waiver shall not operate as a waiver of, or
estoppel with respect to, any other or subsequent failure.  The failure of any
party to insist in any one or more instances upon performance with any term or
condition of this Agreement shall not be construed as a waiver of its or her
future performance.  The obligations of either party with respect to such term,
covenant or condition shall continue in full force and effect.

12.

Law Governing Agreement.

The validity, interpretation, enforceability and performance of this Agreement
shall be governed by and construed in accordance with the laws of the State of
California.

13.

Severability and Enforcement.

If any terms, covenants or conditions in this Agreement, or the applications
thereof to any person, party, place or circumstance, shall be held by an
arbitrator or court of competent jurisdiction to be invalid, unenforceable or
void, the remainder of this Agreement or the application of such terms,
covenants or conditions as applied to other persons, parties, places and
circumstances shall remain in full force and effect.

14.

Binding Arbitration Agreement.

In the event of any dispute between Employee and Employer or any of its agents,
employees, affiliated entities, successors or assigns, arising out of or
relating to the interpretation, application, breach, arbitrability, or
enforceability of this Agreement, or any other dispute arising out of or
relating to Employee's employment or relationship with Employer, any such
dispute must be resolved in accordance with the Arbitration Agreement, attached
hereto as Exhibit "C."








5







--------------------------------------------------------------------------------

15.

Employee Acknowledgment.

Employee acknowledges (i) that he has consulted with or has had the opportunity
to consult with independent counsel of his own choice, concerning this Agreement
and has been advised to do so by Employer, and (ii) that he has read and
understands the Agreement, is fully aware of its legal effect and has entered
into it freely based on his own judgment.

16.

Joint Preparation.

This Agreement is deemed to have been prepared jointly by the parties hereto and
to any uncertainty or ambiguity existing herein, if any, shall not be
interpreted against any party, but shall be interpreted according to the
application of the rules of interpretation for arms length agreements taking
into account the specific intention of the parties wherever such intention is
discernable.

17.

Effectiveness.

This Agreement shall become effective only upon the closing of the acquisition
contemplated under the Stock Purchase Agreement dated March 30, 2007 among the
Company, Employee and Robert Leggio.

18.

Execution of Agreement.

This Agreement may be executed in counterparts, each of which shall be deemed an
original. An executed counterpart of this Agreement transmitted by fax shall be
equally as effective as a manually executed counterpart.

The parties have duly executed this Agreement as of the day and year set forth
below.

 

EMPLOYER:

 

 

 

 

 

 

 

 

TELANETIX, INC.

 

 

 

 

By:

/s/ Thomas Szabo

 

 

Thomas A. Szabo, CEO

 

 

 

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

 

 

By:

/s/ Elbert E. Layne, Jr.

 

 

Elbert E. Layne, Jr.

 











6





